Citation Nr: 1032925	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to 
December 1975.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
Iowa.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss 
will be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent evidence of record indicates that the Veteran's 
current diagnosis of hepatitis C is related to his active 
military service.


CONCLUSION OF LAW

Hepatitis C was incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
hepatitis C is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations.
Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

In order to establish service connection for hepatitis C, the 
evidence must show that hepatitis C infection, risk factor(s), or 
symptoms were incurred in or aggravated by service.  The evidence 
must further show by competent evidence that there is a 
relationship between the current hepatitis C disability and an 
incident of the Veteran's service.  Risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA Letter 211B (98-110), 
November 30, 1998.

The Veteran asserts that he acquired hepatitis C as a result of 
working as a hospital corpsman in service.  While working in the 
neurology ward and giving immunizations on a Navy base in the 
1970s, the Veteran remembers being stuck with used needles.  The 
record indicates that the Veteran was diagnosed with hepatitis C 
in May 2008.  The Board notes that the Veteran initially denies 
any history of blood transfusions, past or present intravenous 
drug use, alcohol abuse, multiple sex partners, history of 
hemodialysis, tattoos, and intranasal cocaine use.  However, 
private treatment records note that the Veteran received 
treatment for alcohol and drug addiction, including for 
amphetamines, hallucinogenics and cocaine.  Additionally, the 
Board notes that there is evidence that that Veteran has had, 
over the years, multiple sex partners.  Finally, the Board notes 
there is also evidence that the Veteran worked as an EMT for a 
drug rehabilitation center, post-service.  

The Veteran was initially afforded a VA examination, to include 
an etiological opinion, in October 2008.  The October 2008 VA 
examiner noted the discrepancies in the record with regard to the 
Veteran's risk factors.  Having considered all of the Veteran's 
post-service exposure to various risk factors as well as the 
Veteran's work as a medic in-service the examiner determined that 
it would be impossible to say definitively which risk factor was 
responsible for the Veteran's hepatitis C.  Prior to that 
examination, in a June 2008 letter, a clinical nurse specialist 
states that it is her opinion that the Veteran could have 
contracted his chronic hepatitis C through needle sticks he got 
while working as a medic in the service.  However the Board notes 
that the letter also states that the Veteran had no history of IV 
or intranasal drug use, blood transfusions, or renal dialysis.  
Finally, the Board notes the February 2009 VA examination report 
in which the examiner noted that the Veteran had been exposed to 
multiple risk factors and that no specific risk factor could be 
deemed as the major cause.  However, the Board notes that the 
Veteran only need to show that a risk factor could have caused 
his hepatitis C.  As it is impossible to determine exactly which 
of the risk factors is responsible, but it is at least as likely 
as not that the Veteran could have contracted hepatitis C while 
working as a medic while in service, the Board finds that this 
evidence is at least in equipoise regarding being favorable or 
unfavorable.  Accordingly, the benefit-of-the-doubt rule applies 
and this evidence supports service connection.  38 U.S.C.A. 
§ 5107(b) (West 2002).

In consideration of all of the above, including the Veteran's 
statements regarding his exposure to blood while serving as a 
hospital corpsman, coupled with the aforementioned equivocal 
opinions of the VA examiners, indicating there is some likelihood 
that the veteran's service exposure could be the cause of his 
hepatitis C, the Board finds it least as likely as not, that is, 
there is relative equipoise as to the positive and negative 
evidence that the Veteran's hepatitis C was incurred during 
active duty service.  Accordingly, the benefit-of-the-doubt rule 
applies and the Board determines that service connection should 
be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C is granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for bilateral hearing loss.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).
The Veteran contends that he suffered acoustic trauma during his 
military service that has caused his current bilateral hearing 
loss.  He specifically contends that he was exposed to loud 
noises while aboard a Navy ship that was constantly undergoing 
repairs and working with ammunition.  

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009). 

The medical evidence of record reveals that there is a current 
diagnosis of a hearing disability.  According to the October 2008 
C&P audiological examination, the Veteran has normal to severe 
sensorineural hearing loss right ear and normal sloping to severe 
sensorineural hearing loss left ear as indicated by the auditory 
thresholds of 30dB and greater in all frequencies above 2000 Hz 
bilaterally with speech recognition scores of 88 and 96 percent 
in the right and left ears respectively.  Thus the Board 
concludes that the Veteran has a current disability according to 
the definition of impaired hearing under 38 C.F.R. § 3.385 
(2009).

The Board notes that the Veteran's January 1972 entrance 
examination indicates that the Veteran's bilateral hearing was 
within normal limits when the Veteran entered service.  
Unfortunately, the Veteran's December 1975 exit examination does 
not contain any information regarding the state of the Veteran's 
hearing as no hearing test scores were provided.  In 
consideration of the above, the October 2008 VA examiner noted 
that it would be mere speculation to determine if the Veteran's 
hearing loss was due to military noise exposure.  The examiner 
notes that the Veteran was on a Navy ship and therefore probably 
exposed to noise while in service and the Veteran's post-service 
occupational and recreational noise exposure was minimal.  The 
Court recently stated that before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, No. 07-3060 (U.S. 
Vet. App., March 25, 2010).  In this case, the Board finds that 
the evidence is inadequate for a determination as to whether a 
bilateral hearing loss disability is related to service, as an 
explanation was not provided as to why a determinative opinion 
could not be reached without resort to speculation.

In considering all of the above, the Board recognizes a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As there is evidence of a current disability and 
in-service noise exposure, the Board finds that the Veteran 
should be afforded a compensation and pension (C & P) examination 
to determine the etiology of the Veteran's bilateral hearing 
loss.  When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was 
evaluated with regard to his bilateral hearing loss in the 
October 2008 VA examination that included an opinion, however, 
the Board finds that the examination and opinion provided were 
not adequate because the examiner failed to provide an actual 
opinion, rather the examiner states that determining etiology of 
the Veteran's bilateral hearing loss would be resorting to mere 
speculation.  Therefore in compliance with Barr, the Board finds 
that is necessary to remand the issue for a new examination that 
addresses whether the Veteran's bilateral hearing loss is 
directly related to his active duty service or whether the 
Veteran's active duty service would have contributed to the 
Veteran's current bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his bilateral hearing 
loss.  All indicated evaluations, studies, 
and tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file, to include a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should address whether or not the 
Veteran's bilateral hearing loss is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to his 
military service or whether his military 
service would have contributed to the 
Veteran's current bilateral hearing loss.  
The examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


